DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 5/24/2021 have been fully considered but they are not moot in light of amendments made. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-9,11-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skiba et al. (US 2014/0301540) in view of Dedapper et al. (US 2014/0068437).
Claim 1
Skiba teaches a method for managing dialog comments in a computing environment by a processor, comprising: 
monitoring and tracking, by an application, communications within a dialog occurring between a plurality of users (Fig. 1A; [0035], the system can monitor the active dialog; [0079] The social media network API 204 can be an application);
identifying a topic trajectory of a dialog between the plurality of users according to a contextual analyzation of the communications by the application ([0010] An aspect of the above method further comprises quantifying the deviation from a successful path based on one or more intent of the active dialog, or the resolution state. [0086]Therefore, the message aggregator 208 can interrelate or combine messages based on information within the messages. For example, two messages may be combined based on any of the message fields referenced above, such as the person that posted the message, the subject, the request or question asked, the person the message was sent to, or other information that may be pertinent to the dialog system 160. Thus, the dialog system 160 may be able to respond concurrently to two or more messages based on a grouping provided by the message aggregator 208.); and 
automatically displaying the submitted communication in the dialog upon determining that the submitted communication is compliant with the one or more compliance factors ([0105] The chance of resolution or predictor of resolution state may then be provided to the grading module 340, which then can quantify through weights, probabilities, and other statistical analysis whether or not the possibility of deviation from a successful path is great enough to warrant a response. The grading module 340 may determine and/or indicate that the deviation is greater or over a predetermined threshold. For example, the grading module 340 may determine that the likelihood of an unsuccessful completion is at a confidence interval of 75% and, if so, send an indication of unsuccessful completion to a response router 344. The response router 344 can then send a signal to the agent dialog response engine 320 to resolve the issue with the deviating dialog. [0106] An embodiment of the agent dialog response engine 320 is shown in FIG. 3C. An agent dialog response engine 320 can receive agent analysis 360 from the analysis tools component 216. The agent dialog response engine 320 may then provide an output, such as a response to the deviating dialog, shown in response 364. This response 364 may be some indication to involve a supervisor, provide an adjustment to the dialog to get the agent back on a successful path, or a determination that a new dialog or some other change is required. [0107], changing to a different dialog, etc. These steps may be provided automatically in the agent interface 224. See also [0140] and 815 of Fig. 8 for display device.).  
receiving a communication submitted to the dialog by a new user to the plurality of users (abstract: Upon beginning a new interaction with the dialog, the norms and the past successful dialogs are retrieved and compared to the active dialog while the interaction is on-going.); 
Still Skiba may not explicitly detail prior to displaying the submitted communication in the dialog, determining that the submitted communication is compliant with one or more compliance factors contextually associated with the topic trajectory of the dialog by comparing the submitted communication to a predetermined compliance threshold, wherein determining the submitted communication is compliant includes identifying that the new user has read those of the communications submitted to the dialog and any applicable proximate dialogs to the dialog by a predefined group of the plurality of users; 
Dedapper teaches [0056], Upon selecting this element (block 2004), the application launches to allow the user to view and/or post video comments (block 2006).  For example, the client module 1804 may retrieve a plurality of video comments associated with the source video.  As discussed above, the source content would be assigned a unique identifier, which allows the unique identifiers of the video comments to be associated with the source content.  These video comments may be browsed by the user (block 2008).  Through the application, the user may turn on the camera and record a response video (blocks 2010 and 2012).  Upon recording the video, the user may review the video to determine whether it is acceptable (block 2014).  If the video is acceptable to the user, the application allows the user to post the video (block 2016); the posting information is received by the application server 1800 (block 2018). [0057] Embodiments are contemplated in which the system may include a video crawler feature.  For example, an application may crawl video websites seeking video clips meeting certain criteria (e.g., total run time, category, etc.).  Any videos meeting these criteria may be assigned a unique identifier and then be published to a video application. [0058] In some embodiments, the video comments may be screened prior to being posted for other users to view.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Dedapper’s method of screening comments with the dialog evaluation method of Skiba, because doing so would have provided a way to post comments such that the comments are associated with the source digital content ([0002] of Dedapper). 
Claim 2
Skiba in view of Dedapper teaches the method of claim 1, further including determining the topic trajectory by analyzing the dialog to identify and match topics, keywords, phrases, images, audio data, video data, or a combination thereof in the dialog using one or more machine learning operations ([0026] of Skiba, The analysis can include: [0027] Use analysis of old dialogs to determine if the current answer is accurate or substantially similar; [0028] Entrainment analysis (determine similarities between words); [0029] Data comparison between different sources (look at current procedures and scripts, previous dialogs and outcomes, good or bad); [0032] Analysis over multiple 
Claim 4
Skiba in view of Dedapper teaches the method of claim 1, further including assigning a score to the submitted communication indicating a degree of similarity to the topic trajectory ([0026] of Skiba, In addition, the system may be able to guide the agent back to a success path or bring in an expert who has previously used the successful dialog path. The analysis can include: [0027] Use analysis of old dialogs to determine if the current answer is accurate or substantially similar; [0028] Entrainment analysis (determine similarities between words); [0029] Data comparison between different sources (look at current procedures and scripts, previous dialogs and outcomes, good or bad); [0030] New dialog analysis to determine if new dialogs should be built with receipt of confirmation that goal is reached; [0031] Agent performance analysis to determine if the agent is performing the correct dialog or an incorrect dialog; [0032] Analysis over multiple channels (voice, text, video); [0033] Grading with different grades, scoring, thresholds, or weights to determine whether to deal with a problem automatically).  
Claim 5
Skiba in view of Dedapper teaches the method of claim 1, further including suggesting each of the plurality of users engage in one or more selected courses of actions prior to providing a communication in the dialog ([0102] of Skiba, The dialog answer 324 may be first reviewed or analyzed by an answer analyzer 328. The answer analyzer 328 can do a comparison to one or more of the norms or to 
Claim 6
Skiba in view of Dedapper teaches the method of claim 1, further including dynamically changing the topic trajectory according to according communication interaction behavior of the plurality of users in the dialog ([0022] of Skiba, a dialog readjustment module operable to: enforce an adjustment to the active dialog to return the agent to a successful path; a warning module operable to send a warning to an agent that the agent is no longer on a successful path; a new dialog module operable to one or more of: determine if a new dialog is required to address the contact; determine if a new sequence of steps is successful; determine if a dialog variation is successful).  
Claim 7
Skiba in view of Dedapper teaches the method of claim 1, further including alerting the plurality of users of a change to the topic trajectory ([0106] of Skiba, An embodiment of the agent dialog response engine 320 is shown in FIG. 3C. An agent dialog response engine 320 can receive agent analysis 360 from the analysis tools component 216. The agent dialog response engine 320 may then provide an output, such as a response to the deviating dialog, shown in response 364. This response 364 may be some indication to involve a supervisor, provide an adjustment to the dialog to get the agent back on a successful path, or a determination that a new dialog or some other change is required. [0107] In such a case, the dialog readjustment module 344 may send a series of steps to the agent 228 to return them to a successful path of interaction with the customer. These steps may include returning to a previous step in the dialog, repeating a step, changing to a different dialog, etc. These steps may be provided automatically in the agent interface 224.).
Claims 8-9, 11-14

Claims 15-16, 18-19
These claims recite substantially the same limitations as those provided in claims 1-2, and 4-5 above, and therefore they are rejected for the same reasons.
Claim 20
This claim recites substantially the same limitations as those provided in claims 6 and 7 above, and therefore it is rejected for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690.  The examiner can normally be reached on Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/THOMAS H MAUNG/Primary Examiner, Art Unit 2654